Citation Nr: 0434058	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-08 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

James A. Frost, Counsel
INTRODUCTION

The veteran served on active duty from April 1941 to October 
1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 2002 by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that a decision of the Board in October 1957 
denied entitlement to service connection for a low back 
disability and a determination by the RO in September 1960 
found that additional evidence received from the veteran was 
insufficient to reopen the claim.  Those decisions are final.  
See 38 U.S.C.A. §§ 7104(b), 7105 (West 2002).  The veteran 
has submitted additional evidence in another attempt to 
reopen his claim.  Although in a March 2003 statement of the 
case the RO found that the additional evidence presented and 
secured in connection with the veteran's claim was new and 
material, the Board must determine whether new and material 
evidence has been presented or secured before considering a 
claim which was the subject of a prior final disallowance.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

On November 2, 2004, the veteran appeared and testified at a 
hearing before the Board at the RO.  A transcript of that 
hearing is of record.

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  An unappealed RO determination in December 1960 found 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Additional evidence received since December 1960 relates 
to an unestablished fact necessary to substantiate the claim 
for service connection for a low back disability and raises a 
reasonable possibility of substantiating the claim.

3.  The veteran has had the continuous symptom of low back 
pain since his separation from service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
most recent final disallowance of service connection for a 
low back disability in December 1960, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

2.  A low back disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board's decision herein constitutes a complete grant of 
the benefit sought on appeal.  As such, the Board finds that 
no further action is required to comply with the VCAA and the 
implementing regulations with respect to the issue of 
entitlement to service connection for a low back disability.


II. Legal Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2004).

A regulation pertaining to chronicity and continuity provides 
that, with chronic disease shown as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings 
or a diagnosis including the word "Chronic."  When the 
disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).

The law provides that, except as provided in 38 U.S.C.A. 
§ 5108, when a claim is disallowed by the Board or the RO , 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A.§§ 7104(b), 7105 (West 2002).  If new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).

To reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time the claim was finally disallowed by an RO or the 
Board on any basis, not only since the time that the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996). 

III. Factual Background

The evidence of record at the time of the most recent final 
disallowance of the veteran's claim for service connection 
for a low back disability in September 1960 included his 
service medical records, a report of a VA examination, 
reports by private physicians, and lay statements.

The veteran's service medical records showed that at an 
induction examination in April 1941 his musculoskeletal 
system was reported as normal.  In November 1941, the veteran 
was admitted to a service department hospital with pain in 
the coccyx region.  It was noted at that time that in 1932 
the veteran had sustained a simple, incomplete dislocation of 
his coccyx, which was accidentally incurred when he was 
thrown from a steer.  A finding was made that the dislocation 
of the coccyx was aggravated by a fall on ice in October 1941 
which was accidentally incurred when the veteran slipped and 
fell at Fort Raymond, Alaska.  The veteran was re-admitted to 
the hospital in March 1942 with pain in his back.  He gave a 
history of residual trouble and pain in the spine since a 
steer threw him to the ground and fell on him in 
approximately 1933.  At an examination prior to discharge in 
October 1945, the veteran stated that he did not have an 
injury or disease which was disabling.  Mild tenderness to 
pressure over the coccyx was found.  Diagnoses included 
fracture of the coccyx in a fall on ice in service in Alaska.

In October 1950, H. E. McE., MD, a private physician, 
reported that he had examined the veteran and diagnosed 
chronic sprain of the left sacroiliac joint, moderate, 
accidentally incurred in April 1942 while on military duty in 
Alaska.
At a VA examination in December 1950, the veteran complained 
of back trouble and stated that his back was hurt while he 
was stationed in Alaska in 1942.

In February 1957, K. W. F., MD, a physician, stated that as 
the commanding officer and orthopedist in charge of the 
station hospital at Fort Raymond, Alaska, he saw the veteran 
for a painful back condition after he fell on ice in October 
1941 and thought that the veteran had aggravated a previously 
dislocated coccyx which he had originally incurred when he 
fell from a steer prior to service in 1932.  Dr. F. stated an 
opinion that it was entirely conceivable that the veteran had 
continued to have some pain from the aggravated injury which 
he sustained in service in Alaska,

In March 1957, R. T. H., MD, a private physician, reported 
that he had treated the veteran in October 1956 for a 
diagnosis of lumbosacral strain and that the veteran had 
complained that his back hurt whenever he lifted anything 
heavy.

In lay statements received in April 1957, three individuals 
stated that they had known the veteran all his life and that 
he did not complain about his back prior to his Army service 
but only complained about his back after he returned from 
service.

A statement was received from A. W. H., who was the veteran's 
commanding officer at Fort Raymond, Alaska, from August 1941 
to July 1944.  He stated that the veteran injured his  back 
by falling on ice in April 1942 and, prior to then, the 
veteran had no complaints to his recollection.

In July 1958, J. W. F., MD, a private physician, reported 
that the veteran gave a history of his back hurting since he 
fell on ice in service in 1941.  Dr. F. reported that the 
veteran had limitation of motion of his back.  In August 
1960, Dr. F. reported that the veteran continued to have back 
pain.  The diagnosis was spondylosis of L-5.

Also in July 1958, Dr. McE. reported that the veteran 
continued to complain of low back pain and stated that the 
pain bothered him in his work as a mechanic.

The evidence added to the record since December 1960 includes 
a copy of the statement by A. W. H., the report of a VA spine 
examination in December 2002, and statements and testimony by 
the veteran .

The copy of the statement by the veteran's commanding officer 
A. W. H. is a duplicate of the statement which was of record 
in December 1960.

In a statement received in September 2002, the veteran stated 
that his back had not been checked recently but his back pain 
was getting worse.

At the VA spine examination in December 2002, the veteran 
complained of low back pain since he slipped and fell in 
service in Alaska.  On examination, there was tenderness of 
the lumbar spine at the L-4 or L-5 level and limitation of 
motion of the lumbar spine.  The diagnosis was residuals, 
lumbar spine injury.

At the hearing in November 2004, the veteran testified that: 
his back had hurt since he slipped on ice and fell in service 
in Alaska; and prior to service he did not fall off a steer 
and injure his back.    

IV. Analysis

A. Reopening Claim

Initially, the Board notes that the Board decision in October 
1957 found that prior to service the veteran incurred a 
dislocated coccyx which was clearly and unmistakably of pre-
service origin.  The Board also found that the back injury 
reported in service when the veteran fell on ice in October 
1941 did not result in any residual pathology or increase the 
severity of the veteran's pre-service coccyx condition.

Of the additional evidence added to the record since December 
1960, the copy of the statement by A. W. H., the veteran's 
commanding officer at Fort Raymond, Alaska, is not new.  
However, the report of the VA examination in December 2002 
and the veteran's testimony are new.  

The Board finds that the VA spine examiner's diagnosis of 
residuals of a back injury in December 2002, when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for a low back disability.  In view of the fact 
that the only back injury in the veteran's history at the VA 
examination in December 2002 was a back injury in service in 
Alaska, the diagnosis of residuals of a back injury may be 
understood as a finding that the veteran currently has 
residual disability of an in-service back injury.  As such, 
the report of the VA spine examination in December 2002 
constitutes new and material evidence.

Although the veteran's testimony at the hearing in November 
2004 that he has had back pain since an injury in service in 
Alaska is not new, his testimony that he did not injure his 
back in a fall from a steer prior to his active service is 
new and relates to the issue of whether he had a back 
disorder which pre-existed his active service.  His testimony 
in that regard is thus new and material.

As some of the additional evidence added to the record since 
the most recent final disallowance of service connection for 
a low back disability is new and material, the claim for 
service connection for a low back disability is reopened and 
will be considered on the merits.  See 38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2004). 

B. Claim Considered On Merits  

Because a disorder of the coccyx or low back was not noted at 
the veteran's examination prior to service entrance and 
because the record does not contain any medical evidence of a 
pre-service injury to the veteran's back or coccyx, the 
veteran is entitled to a presumption that his low back was in 
sound condition at service entrance.  See 38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2004).  Therefore, the 
issue becomes whether the veteran incurred a low back 
disability during his active service.  See Wagner v. 
Principi, 370 F.3d 1089, 1094-1096 (Fed.Cir. 2004) 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).  

Although the veteran stated at his examination prior to 
discharge in October 1945 that he did not have an injury or 
disease which was disabling, the examiner noted mild 
tenderness to pressure over the coccyx.  In addition, all of 
the post-service evidence of record, including the diagnosis 
by Dr. McE. in October 1950, the history provided by the 
veteran at the December 1950 VA examination, the opinion of 
Dr. F. who treated the veteran in service in Alaska, the lay 
statements received in 1957, the findings by the private 
physicians who treated the veteran in 1957 and 1958, the 
diagnosis by the VA spine examiner in December 2002, and the 
veteran's testimony in November 2004 that his back has hurt 
since an injury in service, support a finding that there has 
been continuity of back pain since the veteran's separation 
from service.  Although a low back disorder in the years 
immediately following the veteran's separation from service 
in October 1945 is not documented by medical evidence, the 
Board finds that the veteran's testimony at the hearing in 
November 2004 that his back has hurt since the injury in 
service is credible and the Board concludes that the 
preponderance of the credible evidence of record demonstrates 
continuity of low back symptomatology since separation from 
service.  On that basis, entitlement to service connection 
for a low back disability is established.  See 38 C.F.R. 
§ 3.303(b) (2004).
    

ORDER

New and material evidence having been received, a claim of 
entitlement to service connection for a low back disability 
is reopened.

Service connection for a low back disability is granted.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



